IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-41030
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PEDRO VALLE-GONZALEZ,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-99-CR-176-1
                         --------------------
                             June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges

PER CURIAM:*

         Pedro Valle-Gonzalez appeals his conviction of unlawfully

attempting to reenter the United States after having been

deported, in violation of 8 U.S.C. § 1326.      He argues only that

the indictment was insufficient because it failed to allege that

he specifically intended to enter the United States unlawfully.

As Valle-Gonzalez acknowledges, this argument is forestalled by

this court’s holding in United States v. Trevino-Martinez, 86

F.3d 65, 69 (5th Cir. 1996).     Accordingly, his conviction is

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.